Lumpkin, J.
The right to remove a cause from a State to a Federal court being complete as the case stood upon the filing of the plaintiff’s declaration, the defendant’s right of removal cannot be taken away by any subsequent amendment by the plaintiff reducing the amount of the debt or damages for which the action was originally brought, so as to render the claim for a sum less than the requisite jurisdictional amount in the Federal court. Jones et al. v. Foreman et al., 66 Ga. 372; Dillon on Removal of Causes, §§96, 138. Judgment reversed.
Dessau & Hodges, for plaintiff in error.